DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on December 15, 2021. Claims 1-4, and 7-20 are pending with 18-20 are withdrawn. The indefiniteness rejection of claims 3-4, and 7-8 are withdrawn due to the amendment.

Response to Arguments
Applicant’s arguments, see page 8, filed December 15, 2021, with respect to the 35 U.S.C. 102 rejection of claims 1, 5-7, and 10-11 in view of Major, and the 35 U.S.C. 102 rejection of claims 15, and 17 in view of Chatel have been fully considered and are persuasive.  The above 102 rejections have been withdrawn.
Applicant's arguments filed with respect to the 35 U.S.C. 102 rejection in view of Selby and the 35 U.S.C. 102 rejections of claims 1-4 and 9 in view of Chatel, and the 35 U.S.C. 102 rejection of claim 15 in view of Major have been fully considered but they are not persuasive. Note that the amendments do not overcome the above rejections, and the terms “proximal” and “distal” are broad terms which apply to other arrangements (see below). There are no specific arguments presented with respect to these rejections.

Claim Objections
Claim 15 is objected to because of the following informalities:  it appears that “to to” in lines 5-6 should be changed to --to--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the opposed arms of the claw have proximal and distal surfaces which are transverse to the inwardly facing surfaces” in lines 6-8. It is unclear whether the claim is establishing one instance of a proximal surface defined by both the opposed arms or two instances of proximal surfaces corresponding to each opposed arm, and one instance of a distal surface defined by both the opposed arms two instances of distal surfaces corresponding to each opposed arm. Claim 1 further recites that “at least one arm extending from the body to contact the claw at at least one of the proximal and distal surfaces”. Since, it is unclear whether there are one or two instances of proximal and distal surfaces, it is unclear how to interpret this claim and whether the claim is requiring that the at least one arm contacts at least one of the proximal and distal surfaces of each arm. 
	Claim 2 recites “the torque transfer member comprises … two torque transfer arms”, however claim 1 already establishes “a torque transfer member having… at least one arm extending from the body”. Note that it is unclear whether two torque transfer arms of claim 2 are instances of at least one arm and incorporate the limitations of claim 1 associated with the at least one arm, or whether two torque transfer arms are recited in addition to the at least one arm.
	Claims 3-4 and 7-14 are indefinite based on their dependence on the above claims.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-8, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Selby (US Patent 7,182,571).
In regards to claim 1, Selby discloses a vane arm connection system for a gas turbine engine, comprising:
a vane stem (32) having a head with flat contact surfaces (56, 58, Figs. 3-4); 
a vane arm (50) having a claw (64, 66), the claw comprising opposed arms (64, 66) having inwardly facing surfaces (104) engaging the flat contact surfaces of the head (Fig. 3) and wherein the opposed arms of the claw have proximal (surface opposite D) and distal surfaces (label D below) which are transverse to the inwardly facing surfaces; and
a torque transfer member (110) having a body defining an opening (not shown, formed in between 114, 116 accommodating vane stem 32, Figs. 3-4) for engaging the flat contact surfaces of the head of the vane stem, and at least one arm (114, 116) extending from the body to contact the claw at the distal surface (D which curves around, Fig. 3), whereby load from torque is transferred away from the inwardly facing surfaces (Figs. 3-4).

    PNG
    media_image1.png
    660
    736
    media_image1.png
    Greyscale

Portion of Figure 3 of Selby (US Patent 7,182,571)
In regards to claim 2, Selby discloses the torque transfer member comprises a plate (see planar portion 112) having the body and the opening, and two torque transfer arms (114, 116) extending from an edge of the body and defining claw contact surfaces (Fig. 3).
In regards to claim 7, Selby discloses the claw has an upper body defining an opening for securing to the vane stem (at 106, Fig. 3) and the opposed arms (64, 66) extending downwardly from the upper body and engaging the flat contact surfaces of the head (Figs. 3-4), wherein the torque transfer member is positioned below the upper body of the claw, and within the opposed arms (Fig. 3, note that 64 and 66 extend circumferentially past 112), and wherein the at least one arm (114, 116) extends outside of the opposed arms to contact the at least one of the proximal and distal surfaces (Fig. 3).

In regards to claim 12, Selby discloses the body has a width sized to fit between the opposed arms of the claw (Fig. 3, the width of 110 is less than the width of the space in between 64, 66), and wherein the at least one arm extends laterally beyond the width of the body (Fig. 3).
In regards to claim 13, Selby discloses the at least one arm comprises two torque transfer arms (114, 116) extending laterally in opposite directions beyond the width of the body (Fig. 3).

Claim(s) 1-6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chatel (US Patent 6,799,945).
In regards to claim 1, Chatel discloses a vane arm connection system for a gas turbine engine, comprising:
a vane stem (3) having a head with flat contact surfaces (12, Fig. 3); 
a vane arm (10) having a claw (Fig. 3), the claw comprising opposed arms (I, see below) having inwardly facing surfaces engaging the flat contact surfaces (14) of the head (Fig. 3) and wherein the opposed arms of the claw have proximal and distal surfaces (P, D; see below) which are transverse to the inwardly facing surfaces (Fig. 3); and 
a torque transfer member (15) having a body defining an opening (21) for engaging the flat contact surfaces of the head of the vane stem, and at least one arm (22) extending from the body to contact the claw at a distal surface (Fig. 3), whereby load from torque is transferred away from the inwardly facing surfaces (Fig. 3).

    PNG
    media_image2.png
    551
    306
    media_image2.png
    Greyscale

Annotated Figure 1 of Chatel
In regards to claim 2, Chatel discloses the torque transfer member comprises a plate (16) having the body and the opening, and two torque transfer arms (18, 22) extending from an edge of the body and defining claw contact surfaces (Fig. 3).
	In regards to claim 3, Chatel discloses the body has two spaced surfaces partially defining the opening (21), and wherein the at least two spaced surfaces engage the flat contact surfaces of the head of the vane stem (Fig. 3).

	In regards to claim 9, Chatel discloses contact between the at least one arm (ex. 22) and the claw (at D) is along a line that is perpendicular to contact between the opening and the flat contact surfaces of the head (Fig. 3).

Claim(s) 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Major (US Patent 8,215,902).
In regards to claim 15, Major discloses a torque transfer member (80) for a vane arm connection, comprising a body having an opening (120) with spaced flat sides (II) for engaging flat contact surfaces of a head of a vane stem, and two torque transfer arm (I, adjacent 86) extending away from each other laterally from an edge (128) of the body to define torque transfer surfaces (top surface opposite to 126) that are transverse to the spaced flat sides (Fig. 3). 

    PNG
    media_image3.png
    500
    382
    media_image3.png
    Greyscale

	In regards to claim 16, Major discloses the body and the two torque transfer arms comprise a single part of stamped sheet metal (Col. 9, lines 50-60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatel (US Patent 6,799,945) in view of Major (US Patent 8,215,902).
	In regards to claim 10, Chatel discloses the torque transfer member has a distal end (adjacent to tab 22) when mounted to the vane stem (Fig. 3).
	Chatel does not disclose a torque transfer member with a cutout for receiving an anti-rotation tab to prevent rotation during assembly.
	Major discloses a torque transfer member (58) comprising a cutout (between 72, 74, Fig. 3) capable of receiving an anti-rotation tab to prevent rotation during assembly.
	Chatel discloses a torque transfer member engaging the vane arm, however does not disclose a cutout. Major, which is also directed to a torque transfer assembly for a vane arm engaging a vane stem, discloses a torque transfer member with a cutout formed as part of the locating members offset from on another which align or act as a reference point with respect to other engine hardware and components (Col. 5, line 58-Col. 6, line 6). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the system of Chatel by providing a torque transfer member with a cutout for receiving an anti-rotation tab to prevent rotation during assembly, as taught by Major, to align the torque transfer member and/or act as a reference point with respect to other engine hardware and components (Major Col. 5, line 58-Col. 6, line 6).
	In regards to claim 11, the modified system of Chatel comprises at least one arm of the torque transfer member comprises two torque transfer arms (Major 72, 74) extending laterally in opposite directions from one of the body (Major Figs. 3-4), and wherein the cutout is between the two torque transfer arm (Major Figs. 3-4).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatel (US Patent 6,799,945) in view of Tameo (US Patent 4,652,208).
	Chatel discloses the body and the at least one arm of the torque transfer member comprise a single piece part of sheet material (Fig. 3).

	Tameo discloses a stamped sheet metal fabrication for a component (30) of a pitch actuation system (Col. 6, lines 1-4).
	Chatel discloses a component that is formed as a single sheet and folded, however does not explicitly disclose that it is a stamped sheet metal. Tameo, which is also directed to a component in a pitch actuation system, discloses stamped sheet metal fabrication is low cost and easy to assemble (Col. 6, lines 1-4). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the system of Chatel by providing a stamped sheet metal component, as taught by Tameo, to utilize a low cost and easy to assemble fabrication process (Tameo Col. 6, lines 1-4).

Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thebert (US Patent 4,363,600) in view of Chatel (US Patent 6,799,945).
	In regards to claim 15, Thebert discloses a torque transfer member (102) for a vane arm connection, comprising a body having an opening (110) for engaging a flat contact surface of a head of a vane stem (26), and two torque transfer arms (104, 106) extending away from each other laterally from an edge of the body to define torque transfer surfaces (Fig. 7).
Thebert does not disclose the torque transfer member with spaced flat sides for engaging flat contact surfaces of a head of a vane stem, and the torque transfer surface formed transverse to the spaced flat sides.
Chatel discloses a torque transfer member (15) with spaced flat sides for engaging flat contact surfaces of a head of a vane stem (see square shape 12), with a torque transfer surface formed transverse to the spaced flat sides (see tabs 18, 22).
Thebert discloses a torque transfer member with a D-shaped opening on a vane stem that does not have spaced flat sides. Chatel, which is also directed to a vane arm arrangement of a variable vane assembly, discloses a vane stem formed with flat contact surfaces which utilizes a convention shape to 
In regards to claim 17, the modified member of Thebert comprises the body has a width sized to fit between opposed arms of a claw (see Thebert Fig. 7 with narrowed body and arms being offset), and wherein the torque transfer arms extend laterally beyond the width of the body (Thebert Fig. 7). 
Note that the recitation that the claw engages the head of the vane stem limits the member as far as the member being capable of being positioned within opposed arms of a claw that engages the head of the vane stem. Although, Thebert discloses vane arm 80 includes an end 88 positioned above the spring 102 (Thebert Fig. 6), the transfer member is capable of being positioned in between a claw engaging the head of the vane stem since it has the arms being offset from opening in a manner similar to applicant’s torque transfer member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Little (US 2021/0079806, 2021/0140331) disclose torque transfer members which engage the vane arm connection. Note that these references do not appear to qualify as prior art since they were commonly owned.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
2/3/2022


/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        2/5/2022